NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


A.B.,                                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D17-3468
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed February 6, 2019

Appeal from the Circuit Court for Polk
County; Mark H. Hofstad, Judge.

Howard L. Dimming, II, Public Defender,
and Matthew D. Bernstein, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed without prejudice to any right A.B. may have to seek collateral

relief or relief under Florida Rule of Appellate Procedure 9.141(d).
VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                   -2-